Citation Nr: 0327312	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  98-18 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas



THE ISSUE

Entitlement to an increased rating for a right knee 
disability, currently assigned a 20 percent evaluation.  



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from January 1971 to 
February 1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
No. Little Rock, Arkansas Regional Office (RO), which 
increased an evaluation for postoperative residuals of a 
right knee injury from 10 percent to 20 percent, effective 
May 14, 1998.  

In July 2000, a videoconference Travel Board hearing was held 
before a Board Member.  In November 2000, that Board Member 
remanded the right knee disability increased rating issue to 
the RO for additional evidentiary development.  A February 
2002 rating decision confirmed a 20 percent evaluation and 
reclassified the service-connected right knee disability as 
postoperative residuals of a right knee injury with 
degenerative joint disease.  In response to appellant's 
request for another Travel Board hearing, that Board Member 
in April 2003 remanded said appellate issue to the RO; and 
later that month, an in-person Travel Board hearing was held 
before a different Board Member (the undersigned Board 
Member).  

To the extent appellant may be raising another issue, he 
should make that intention clear to the RO in order for the 
RO to take appropriate action.  Kellar v. Brown, 6 Vet. App. 
157 (1994).

With respect to another matter, although appellant was 
represented by an attorney at an earlier stage of the 
proceedings, in a December 2001 letter, the RO advised 
appellant that that attorney was no longer authorized to 
represent claimants before the VA; and appellant was offered 
the option of selecting other representation.  It 
subsequently appears that appellant is representing himself 
in this appeal.  





REMAND

It should be pointed out that although the RO had previously 
evaluated appellant's service-connected right knee 
disability, classified as postoperative residuals of a right 
knee injury, under Diagnostic Code 5257 (for rating recurrent 
subluxation/lateral instability), a February 2002 rating 
decision reclassified the service-connected right knee 
disability as postoperative residuals of a right knee injury 
with degenerative joint disease and evaluated the disability 
under Diagnostic Codes 5010 and 5260 (for rating traumatic 
degenerative arthritis and limitation of leg flexion, 
respectively).  Pursuant to the Board's November 2000 remand, 
a VA orthopedic examination was conducted in January 2002, in 
which appellant's right knee was clinically described, in 
part, as exhibiting stable collateral ligaments and a 1/4-inch 
decrease in bulk of the right vastus medialis (quadriceps 
musculature).  X-rays of the knee were interpreted as showing 
minimal narrowing of the medial joint compartment.  The 
examiner stated that the weakness/atrophy of the right vastus 
medialis "could cause easy collapsibility of the knee joint 
and excessive or easy fatigability."  Based on such 
examination results, it is unclear to the Board whether or 
not appellant may have right knee joint "instability."  
Therefore, another VA orthopedic examination should be 
conducted to specifically address this ambiguity concerning 
possible right knee joint instability.  

With respect to a procedural matter, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326).  This change in the law was generally considered 
to be applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  

The Board has recently sought an opinion from the VA Office 
of General Counsel as to the applicability of the Veterans 
Claims Assistance Act of 2000.  Thus far no opinion has been 
entered.  Therefore, the Board will assume that the Veterans 
Claims Assistance Act of 2000 is applicable in the instant 
case, pending a definitive answer to this question of the 
applicability of the Act.  Since it does not appear that the 
RO has expressly satisfied the Veterans Claims Assistance Act 
of 2000 requirement that VA notify the veteran as to which 
evidence was to be provided by the veteran, and which would 
be provided by VA, a remand of the case appears necessary for 
procedural due process concerns.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  With respect to the issue of 
entitlement to an increased rating 
for postoperative residuals of a 
right knee injury with degenerative 
joint disease, the RO should arrange 
an appropriate examination, such as 
an orthopedic examination, to 
determine the nature and current 
severity of appellant's right knee 
disability.  All indicated tests and 
studies should be performed, such as 
range of motion studies of the right 
knee expressed in degrees.  

The examiner should review the 
entire claims folders and describe 
in detail all symptoms reasonably 
attributable to the service-
connected right knee disability and 
its current severity.  The examiner 
should state whether the service-
connected right knee disability 
results in any ligamentous laxity, 
instability, muscle loss, atrophy, 
weakness, weakened movement, excess 
fatigability, and incoordination; 
and if so, describe the nature and 
severity thereof.  The examiner 
should specify whether painful 
motion of that knee is clinically 
elicited, and if so, the nature, 
location, and intensity of the pain 
should be described in detail.  Any 
objective indications of such pain 
should be described.  The examiner 
should elicit information as to 
precipitating and aggravating 
factors (i.e., movement, activity), 
effectiveness of any pain medication 
or other treatment for relief of 
pain, functional restrictions from 
pain on motion, and the effect the 
service-connected right knee 
disability has upon appellant's 
daily activities.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and 
38 C.F.R. §§ 4.10, 4.40, 4.45 
(2001).  The degree of functional 
impairment or interference with 
daily activities, if any, by the 
service-connected right knee 
disability should be described in 
detail (e.g., any right knee gait 
impairment and its severity).  

2.  The RO should send appellant 
adequate written notification as to 
the information and evidence 
necessary to substantiate the right 
knee disability increased rating 
claim at issue, including which 
evidence is to be provided by the 
appellant, and which by VA.  See 
Quartuccio, supra.; and the Veterans 
Claims Assistance Act of 2000.  The 
RO should consider the applicability 
of Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 
02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003), and all other 
applicable legal criteria.  

3.  The RO should review any 
additional evidence and readjudicate 
the issue of entitlement to an 
increased rating for postoperative 
residuals of a right knee injury 
with degenerative joint disease, 
under all appropriate statutory and 
regulatory provisions.  The RO 
should consider whether right knee 
joint instability, if in fact 
manifested, should be assigned a 
separate rating.  See VA O.G.C. 
Prec. Op. No. 23-97 (July 1, 1997.  
See also VA O.G.C. Prec. Op. No. 9-
98 (August 14, 1998).  

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



